Exhibit 10.2

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

 

This Executive Severance Benefits Agreement (the “Agreement”) is entered into
this 4th day of May, 2020 (the “Effective Date”) between Constantina Gullotta
(“Executive”) and Sunesis Pharmaceuticals, Inc. (the “Company”).  This Agreement
is intended to provide Executive with the compensation and benefits described
herein upon the occurrence of specific events.  Certain capitalized terms used
in this Agreement are defined in Article 5.


Scope of and Consideration For This Agreement

Position and Duties.  Executive has been promoted to the position of Vice
President, Finance, subject to the terms and conditions set forth in Executive’s
offer letter from the Company.  

Restrictions.  During Executive’s employment by the Company, Executive agrees
that, to the best of Executive’s ability and experience, Executive will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from Executive as Vice President, Finance.  During the term of
Executive’s employment, Executive further agrees that Executive will devote all
of Executive’s business time and attention to the business of the Company, the
Company will be entitled to all of the benefits and profits arising from or
incident to all such work, services and advice, Executive will not render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the Board,
and Executive will not directly or indirectly engage or participate in any
business that is competitive in any manner with the business of the
Company.  Nothing in this Agreement will prevent Executive from accepting
speaking or presentation engagements in exchange for honoraria or from service
on boards of charitable organizations or otherwise participating in civic,
charitable or fraternal organizations, or from owning no more than one percent
(1%) of the outstanding equity securities of a corporation whose stock is listed
on a national stock exchange.  

Confidential Information and Invention Assignment Agreement. Executive
acknowledges that Executive has executed and delivered to an officer of the
Company the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) and that the Confidentiality
Agreement remains in full force and effect.

Benefits.  The Company and Executive wish to set forth the compensation and
benefits which Executive shall be entitled to receive in the event Executive’s
employment with the Company is terminated under the circumstances described
herein.

Consideration.  The duties and obligations of the Company to Executive under
this Agreement shall be in consideration for Executive’s employment with the
Company and Executive’s execution of a release in accordance with Section 3.1.

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.2



Change of Control Benefits & Severance Benefits

Severance Benefits.  Subject to compliance with the terms and conditions of this
Agreement, Executive will be eligible to receive the benefits set forth in this
Section 2.1 upon a Covered Termination of Executive’s employment.

Base Salary.  The Company shall pay to Executive an amount equal to six (6)
months’ Base Salary.  Such severance amount shall be paid in cash in a single
lump sum on the 60th day following Executive’s Separation from Service, subject
to Sections 3.1 and 3.3 below, and shall be subject to all required tax
withholding.  

COBRA Payments.  If the Executive is participating in the Company’s group health
insurance plans on the date of Executive’s Separation from Service, and timely
elects to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, or, if applicable, comparable state or local
insurance laws (“COBRA”), then the Company will pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue such health
insurance coverage for the Executive and Executive’s eligible dependents (“COBRA
Continuation Payments”) until the earliest of: (i) the first six (6) months of
COBRA coverage following the Executive’s Separation from Service, (ii) the
expiration of eligibility for COBRA coverage, or (iii) the date when Executive
or Executive’s dependents become eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment (such
period, the “COBRA Payment Period”).  However, if at any time the Company
determines, in its sole discretion, that the Company’s payment of the COBRA
Continuation Payments would result in a violation of the nondiscrimination rules
of Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act) or
otherwise result in a material penalty to the Company, then in lieu of providing
the COBRA Continuation Payments for the remainder of the COBRA Payment Period,
the Company will instead pay the Executive, on the first day of each month of
the remainder of the COBRA Payment Period, a fully taxable cash payment equal to
the COBRA Continuation Payments for that month, subject to applicable tax
withholdings.  If the Executive becomes eligible for coverage under another
employer's group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Payment Period, the Executive must immediately notify the Company of
such event, and all payments and obligations under this clause will immediately
cease.

Change of Control Acceleration.  In the event of a Change of Control, the
vesting and/or exercisability of fifty percent (50%) of Executive’s
then-outstanding unvested Stock Awards shall be automatically accelerated
immediately prior to the effective date of such Change of Control.

 

2

 

--------------------------------------------------------------------------------

Exhibit 10.2

Change of Control Severance Benefits. In the event Executive suffers a Covered
Termination on or within twelve (12) months following the effective date of a
Change of Control, then in addition to the severance benefits set forth above in
Section 2.1, the vesting and/or exercisability of each of Executive’s
then-outstanding Stock Awards shall be automatically accelerated on Executive’s
Separation from Service as to all of the unvested shares subject to Executive’s
then outstanding Stock Awards.

Other Terminations.  If Executive’s employment is terminated by the Company for
Cause, by Executive other than pursuant to a Constructive Termination, or as a
result of Executive’s death or disability, the Company shall not have any other
or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive (a)
Executive’s fully earned but unpaid base salary, through the date of termination
at the rate then in effect, and (b) all other amounts or benefits to which
Executive is entitled under any compensation, retirement or benefit plan or
practice of the Company at the time of termination in accordance with the terms
of such plans or practices, including, without limitation, any eligibility for
continuation of benefits required by COBRA.  In addition, subject to the
provisions of the Company’s equity compensation plans and the terms of
Executive’s Stock Awards, if Executive’s employment is terminated by the Company
for Cause, by Executive other than pursuant to a Constructive Termination, or as
a result of Executive’s death or disability, all vesting of Executive’s unvested
Stock Awards previously granted to him by the Company shall cease as of the date
of termination and none of such unvested Stock Awards shall be exercisable
following the date of such termination.  The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies which may be available
to the Company under the circumstances, whether at law or in equity.

Mitigation.  Except as otherwise specifically provided herein, Executive shall
not be required to mitigate damages or the amount of any payment provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer or by any
retirement benefits received by Executive after the date of the Covered
Termination.

Exclusive Remedy.  Except as otherwise expressly required by law (e.g., COBRA)
or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination.  In
the event of a termination of Executive’s employment with the Company,
Executive's sole remedy shall be to receive the payments and benefits described
in this Agreement.



Limitations and Conditions Upon Benefits

Conditions to Benefits.  All of the payments, benefits and rights of the
Executive under this Agreement are subject to and contingent upon: (a) the
Executive’s execution, delivery and non-revocation of an effective release of
all claims against the Company and its affiliates substantially in the form
attached hereto as Exhibit A or Exhibit B, as applicable (the “Release”)

 

3

 

--------------------------------------------------------------------------------

Exhibit 10.2

as of a date not later than the 60th day following the Executive’s Separation
from Service, (b) the Executive’s resignation from all positions the Executive
holds with the Company and its affiliates as of the date of the Separation from
Service (or such other date requested or permitted by the Board), and (c) the
Executive’s continued compliance with all of the Executive’s obligations to the
Company and its affiliates, including but not limited to obligations under this
Agreement and the Confidentiality Agreement.

Termination of Benefits.  Benefits under this Agreement shall terminate
immediately if the Executive, at any time, violates any proprietary information
or confidentiality obligation to the Company, including, without limitation, the
Confidentiality Agreement.

Section 409A.  It is intended that all of the benefits provided under the
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and the Agreement will be construed to the greatest extent
possible as consistent with those provisions.  To the extent not so exempt, the
Agreement (and any definitions under the Agreement) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), the Executive’s right to receive any installment payments
under the Agreement will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Agreement will at
all times be considered a separate and distinct payment.  If the Board
determines that any of the payments in connection with a Separation from Service
constitute “deferred compensation” under Section 409A, and if the Executive is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), at the time of Executive’s Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments due on a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of the
Executive’s Separation from Service, and (ii) the date of the Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company will (A)
pay to the Executive a lump sum amount equal to the sum of the payments that the
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth in above. No interest will be
due on any amounts so deferred.



Parachute Payments

Section 280-Best After Tax.  If any payment or benefit the Executive would
receive from the Company or otherwise in connection with a change of control of
the Company (a “Payment”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and, (b) but for this sentence, be subject
to the Excise Tax, then such Payment will be equal to the Reduced Amount.  The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest

 

4

 

--------------------------------------------------------------------------------

Exhibit 10.2

portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state, provincial, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greatest economic benefit (as determined in accordance with the
cancellation/reduction order below) notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of stock
awards other than stock options (in the reverse order of the date of grant); (3)
cancellation of accelerated vesting of stock options (in reverse order of
exercise price, that is, cancelling the highest priced options first); and (4)
reduction of other benefits paid to the Executive.  Within any such category of
Payments (that is, (1), (2), (3) or (4)), a reduction will occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are.  The
Executive has no rights to receive any Excise Tax gross up on any Payments.



Definitions

For purposes of the Agreement, the following terms are defined as follows:

“Base Salary” means Executive’s annual base salary as in effect during the last
regularly scheduled payroll period immediately preceding the Covered Termination
(or, in the case of a Covered Termination arising from Constructive Termination,
the annual base salary as in effect immediately prior to the event that gives
rise to a right to resign as a Constructive Termination).

“Board” means the Board of Directors of the Company.

“Cause” means that, in the reasonable determination of the Company, Executive:

has committed an act of fraud or embezzlement or has intentionally committed
some other illegal act that has a material adverse impact on the Company or any
successor or parent or subsidiary thereof;

has been convicted of, or entered a plea of “guilty” or “no contest” to, a
felony which causes or may reasonably be expected to cause substantial economic
injury to or substantial injury to the reputation of the Company or any
subsidiary or affiliate of the Company;

has made any unauthorized use or disclosure of confidential information or trade
secrets of the Company or any successor or parent or subsidiary thereof that has
a material adverse impact on any such entity;

(d)has committed any other intentional misconduct that has a material adverse
impact on the Company or any successor or parent or subsidiary thereof, or

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.2

(e)has intentionally refused or intentionally failed to act in accordance with
any lawful and proper direction or order of the Board or the appropriate
individual to whom Executive reports; provided such direction is not materially
inconsistent with the Executive’s customary duties and responsibilities.

“Change of Control” means and includes each of the following:

the acquisition, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules thereunder) of “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities, other than:

an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:

which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.2

voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

after which no person or group beneficially owns voting securities representing
fifty percent (50%) or more of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (ii) as beneficially owning fifty percent (50%) or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

the Company’s stockholders approve a liquidation or dissolution of the Company.

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s public offering of its securities;
or (ii) it is a transaction effected primarily for the purpose of financing the
Company with cash (as determined by the Board in its discretion and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise).  The Board shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change of
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change of Control and any incidental matters
relating thereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the Treasury Regulations thereunder.

“Company” means Sunesis Pharmaceuticals, Inc. or, following a Change of Control,
the surviving entity resulting from such transaction.

“Constructive Termination” means that Executive voluntarily terminates
employment with the Company (or any successor thereto) if and only if:

one of the following actions have been taken without Executive’s express written
consent:

there is a material reduction in Executive’s Base Salary, unless the base
salaries of all other executives are similarly reduced;

Executive is required to relocate Executive’s principal place of employment to a
facility or location that would increase Executive’s one way commute distance by
more than thirty (30) miles from such Executive’s place of employment
immediately prior to such change;

the Company materially breaches its obligations under this Agreement or any
then-effective written employment agreement with Executive; or

any acquirer, successor or assignee of the Company materially fails to assume
and perform, in all material respects, the obligations of the Company hereunder;
and

Executive provides written notice to the Company’s Chief Executive Officer
within the ninety (90)-day period immediately following such action; and

 

7

 

--------------------------------------------------------------------------------

Exhibit 10.2

such action is not remedied by the Company within thirty (30) days following the
Company’s receipt of such written notice; and

Executive’s resignation is effective not later than sixty (60) days after the
expiration of such thirty (30) day cure period.

The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Constructive Termination.

“Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination.

“Excise Tax” means the excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.

“Involuntary Termination Without Cause” means Executive’s dismissal or discharge
other than for Cause.  The termination of Executive’s employment as a result of
Executive’s death or disability will not be deemed to be an Involuntary
Termination Without Cause.

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

“Separation from Service” shall have the meaning set forth under Treasury
Regulations Section 1.409A-1(h), without regard to any alternative definition
thereunder.

“Stock Awards” means all stock options, restricted stock and such other awards
granted pursuant to the Company’s stock option and equity incentive award plans
or agreements and any shares of stock issued upon exercise thereof, and any
awards into which such awards are converted by reason of a Change of Control
(e.g., by reason of assumption, substitution or conversion by the successor
entity or acquiring corporation).



General Provisions

Employment Status.  This Agreement does not constitute a contract of employment
or impose upon Executive any obligation to remain as an employee, or impose on
the Company any obligation (a) to retain Executive as an employee, (b) to change
the status of Executive as an at-will employee, or (c) to change the Company’s
policies regarding termination of employment.

Notices.  Any notices provided hereunder must be in writing, and such notices or
any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail to the Company at its primary office location
and to Executive at Executive’s address as listed in the Company’s payroll
records.  Any payments made by the Company to Executive under the terms of this

 

8

 

--------------------------------------------------------------------------------

Exhibit 10.2

Agreement shall be delivered to Executive either in person or at the address as
listed in the Company’s payroll records.

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

Waiver.  If either party should waive any breach of any provisions of this
Agreement, Executive or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

Dispute Resolution.  To ensure the timely and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action arising from or relating to the enforcement, breach, performance,
negotiation, execution, or interpretation of this Agreement, Executive’s
employment, or the termination of Executive’s employment, including but not
limited to statutory claims, shall be resolved to the fullest extent permitted
by law by final, binding and confidential arbitration, by a single arbitrator,
in San Francisco, California, conducted by JAMS, Inc. (“JAMS”) under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding.  The Company acknowledges that
Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award.  The arbitrator shall be authorized to award any or all
remedies that Executive or the Company would be entitled to seek in a court of
law.  The Company shall pay all JAMS’ arbitration fees in excess of the amount
of court fees that would be required of the Executive if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

Complete Agreement.  This Agreement, including Exhibit A and Exhibit B,
constitutes the entire agreement between Executive and the Company, and is the
complete, final, and exclusive embodiment of their agreement with regard to
severance benefits to Executive in the event of employment termination, wholly
superseding all written and oral agreements with respect to severance benefits
to Executive in the event of employment termination.  It is entered into without
reliance on any promise or representation other than those expressly contained
herein.  Notwithstanding anything herein to the contrary, this Agreement shall
not supersede any indemnification agreement between Executive and the Company.

 

9

 

--------------------------------------------------------------------------------

Exhibit 10.2

Amendment or Termination of Agreement.  This Agreement may be changed or
terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.

Counterparts.  This Agreement may be executed in separate counterparts, any one
of which need not contain signatures of more than one party, but all of which
taken together will constitute one and the same Agreement.

Headings.  The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change of Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

Construction of Agreement.  In the event of a conflict between the text of the
Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

In Witness Whereof, the parties have executed this Agreement on the Effective
Date written above.

Sunesis Pharmaceuticals, Inc.Constantina Gullotta

 

By: /s/ Dayton Misfeldt/s/ Constantina Gullotta

Name: Dayton Misfeldt

Title: Interim CEO

 

Exhibit A:  Release (Individual Termination)
Exhibit B:  Release (Group Termination)




 

10

 

--------------------------------------------------------------------------------

Exhibit 10.2

Exhibit A

 

RELEASE
(Individual Termination)

I understand that this Release, together with the Executive Severance Benefits
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated therein.  Certain
capitalized terms used in this Release are defined in the Executive Severance
Benefits Agreement, which I have executed and of which this Release is a part.

 

1. Proprietary Information Obligations.   I hereby confirm my obligations under
my Confidentiality Agreement with the Company.

2.General Release.  In exchange for severance benefits and other consideration
provided to me by the Executive Severance Benefits Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, stockholders,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release (collectively,
the “Released Claims”).  The Released Claims include, but are not limited
to:  (1) all claims arising out of or in any way related to my employment with
the Company or its affiliates, or the termination of that employment; (2) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company
or its affiliates; (3) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (2) any claims for coverage under any Directors’ and Officers’ insurance
policy maintained by the Company; and (3) any rights which are not waiveable as
a matter of law.  In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other

 

11

 

--------------------------------------------------------------------------------

Exhibit 10.2

than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.

3.ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA.  I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled.  I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release; (b)
I should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  

4.Section 1542 Waiver.  I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.”  I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company.

5.Representations.  I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.

6.Non-Disparagement.  I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal
process.  The Company agrees to use its best efforts to prevent its employees,
officers and directors from disparaging you.

I acknowledge that to become effective, I must sign and return this Release to
the Company on or after ____________________, so that it is received not later
than twenty-one (21) days following the date it is provided to me, and I must
not revoke it thereafter.

 

Constantina Gullotta

 

 

Date:  

 

 

12

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

Exhibit B

 

 

RELEASE
(Group Termination)

I understand that this Release, together with the Executive Severance Benefits
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company, affiliates of the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated therein.  Certain
capitalized terms used in this Release are defined in the Executive Severance
Benefits Agreement, which I have executed and of which this Release is a part.

 

1. Proprietary Information Obligations.   I hereby confirm my obligations under
my Confidentiality Agreement with the Company.

2.General Release.  In exchange for Severance Benefits and other consideration
provided to me by the Executive Severance Benefits Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, stockholders,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release (collectively,
the “Released Claims”).  The Released Claims include, but are not limited
to:  (1) all claims arising out of or in any way related to my employment with
the Company or its affiliates, or the termination of that employment; (2) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company
or its affiliates; (3) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (2) any claims for coverage under any Directors’ and Officers’ insurance
policy maintained by the Company; and (3) any rights which are not waiveable as
a matter of law.  In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that I hereby waive my right to any monetary
benefits in

 

13

 

--------------------------------------------------------------------------------

Exhibit 10.2

connection with any such claim, charge or proceeding.  I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

3.ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA.  I also acknowledge that the
consideration given for the Released Claims is in addition to anything of value
to which I was already entitled.  I further acknowledge that I have been advised
by this writing, as required by the ADEA, that: (a) the Released Claims do not
apply to any rights or claims that arise after the date I sign this Release; (b)
I should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  I have received with this Release all of the information required by
the ADEA, including without limitation a detailed list of the job titles and
ages of all employees who were terminated in this group termination and the ages
of all employees of the Company in the same job classification or organizational
unit who were not terminated, along with information on the eligibility factors
used to select employees for the group termination and any time limits
applicable to this group termination program.

4.Section 1542 Waiver.  I acknowledge that I have read and understand Section
1542 of the California Civil Code which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.”  I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company.

5.Representations.  I hereby represent that I have been paid all compensation
owed and for all hours worked, I have received all the leave and leave benefits
and protections for which I am eligible, and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.

6.Non-Disparagement.  I hereby agree not to disparage the Company, or its
officers, directors, employees, shareholders or agents, in any manner likely to
be harmful to its or their business, business reputation, or personal
reputation; provided, however, that I will respond accurately and fully to any
question, inquiry or request for information when required by legal
process.  The Company agrees to use its best efforts to prevent its employees,
officers and directors from disparaging you.




 

14

 

--------------------------------------------------------------------------------

Exhibit 10.2

I acknowledge that to become effective, I must sign and return this Release to
the Company on or after ____________________, so that it is received not later
than forty-five (45) days following the date it is provided to me, and I must
not revoke it thereafter.

 

Constantina Gullotta

 

 

 

Date:  

 

 

 

 

15

 